Citation Nr: 0011050	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-04 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from November 1954 to October 
1958.  By decision of August 1995, the Board of Veterans 
Appeals (Board) denied service connection for COPD on a 
direct service-incurrence basis, and denied service 
connection for a seizure disorder on the grounds that new and 
material evidence had not been submitted to reopen the claim.

This appeal arises from a February 1998 rating action which 
denied service connection for COPD as a result of tobacco use 
in service, and a June 1998 rating action which denied 
service connection for a seizure disorder on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.

In his April 1998 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  By 
letter of March 1999, the Board notified the veteran and his 
representative of a hearing which had been scheduled or them 
before a Member of the Board in Washington, D.C. for a date 
in June.  In response to an April 1999 query from his 
representative which was then forwarded to the Board, the 
veteran in writing canceled the scheduled June 1999 hearing 
before a Member of the Board in Washington, D.C.

In statements of October 1999, the veteran and his 
representative requested that this appeal be advanced on the 
Board's docket due to the veteran's terminal lung cancer.  
The representative, on the veteran's behalf, also waived the 
veteran's right to have the RO initially consider additional 
evidence which had been submitted to the Board subsequent to 
the issuance of the Statement of the Case under the 
provisions of 38 C.F.R. § 20.1304 (1999).  Subsequently in 
October 1999, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's docket 
for good cause under the provisions of 38 U.S.C.A. § 7107 
(West 1991) and 38 C.F.R. § 20.900(c) (1999).

By decision of October 1999, the Board denied service 
connection for COPD as due to tobacco use in service, and 
remanded the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
seizure disorder to the RO for due process development.

By Order of February 2000, the U.S. Court of Appeals for 
Veterans Claims (Court) vacated that portion of the October 
1999 Board decision which denied service connection for COPD 
as due to tobacco use in service, and remanded that issue to 
the Board for readjudication consistent with a February 2000 
Joint Motion of the Appellant and the VA Secretary (Joint 
Motion).  That portion of the October 1999 Board decision 
which remanded the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a seizure disorder to the RO was not affected by the 
February 2000 Court Order, inasmuch as that preliminary Board 
Remand Order was not before the Court.  38 U.S.C.A. § 7252 
(West 1991 and Supp. 1999).

In March 2000, the veteran's representative submitted 
additional pertinent medical evidence to the Board and 
waived, on the veteran's behalf, his right to have the RO 
initially consider that evidence under the provisions of 
38 C.F.R. § 20.1304.  The veteran's attorney also submitted 
additional argument in the veteran's behalf, despite not 
having been advised of his right to do so.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Expedited consideration 
was also requested and has been given.  In any event, the 
Board now having considered all argument in the veteran's 
behalf, and the decision on the issue on appeal being 
favorable to the veteran, and representing a complete grant 
of the benefits sought on appeal, there has been no prejudice 
to the veteran in this case.  


FINDING OF FACT

According to competent medical opinion, it is at least as 
likely as not that the veteran's inservice respiratory 
symptoms represented the early manifestations of his 
currently-diagnosed COPD.



CONCLUSION OF LAW

COPD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In vacating that portion of the October 1999 Board decision 
which denied service connection for COPD as due to tobacco 
use in service, the Court in February 2000 remanded the issue 
of service connection for COPD to the Board for 
readjudication consistent with the February 2000 Joint 
Motion, wherein the appellant and the VA Secretary stipulated 
that the RO (by decision of February 1998) and the Board (by 
decision of October 1999) improperly limited the issue on 
appeal to entitlement to service connection for COPD on the 
basis of in-service tobacco use; that the Board should have 
explored all reasonably-raised theories of entitlement to 
service connection for COPD (38 C.F.R. § 3.303(a); See also 
Douglas v. Derwinski, 2 Vet. App. 103, 107 (1992)); that, in 
his June 1997 application for VA disability compensation for 
COPD, the veteran did not seek to exclude all reasonably-
raised theories of entitlement to that benefit; that the 
October 1999 VA physician's statement indicating that the 
veteran had developed symptoms of emphysema and bronchitis in 
service raised the possibility of entitlement to service 
connection for COPD on a direct service-incurrence basis; 
that the Board therefore should have addressed the issue of 
entitlement to service connection for COPD on a direct 
service-incurrence basis, as well as on the basis that COPD 
was due to tobacco use in service; that the October 1999 VA 
physician's statement also served to both reopen the 
veteran's claim for service connection for COPD, and to well-
ground that claim on the basis of continuity of 
symptomatology (See Savage v. Gober,      10 Vet. App. 488 
(1997); Hodges v. West, U.S. Vet. App. No. 98-1275, slip op.      
at 6 (12 January 2000); see also Winters v. West, 12 Vet. 
App. 203 (1999), and Elkins v. West, 12 Vet. App. 209 
(1999)); that the claim for service connection for COPD being 
well-grounded, it should be reviewed by the Board on the 
merits; and that, on remand, the Board should critically 
examine all evidence of record and provide a full written 
justification for its decision.

The Court having thus found that the veteran had submitted 
new and material evidence to reopen his claim for direct 
service connection for COPD following the final August 1995 
Board decision which denied that benefit on appeal, and that 
the claim for direct service connection was well-grounded, 
the sole issue now remaining before the Board is whether the 
evidence supports the claim for service connection on the 
merits.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof 
of direct service connection entails proof that exposure 
during service caused the malady that appears many years 
later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even 
though a veteran may not have had a particular condition 
diagnosed in service or for many years afterwards, service 
connection can still be established); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992); Watson v. Brown, 4 Vet. App. 309, 
314 (1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service).  

After appellate review, the Board finds that the evidence 
supports the grant of service connection for COPD on a direct 
service-incurrence basis, and it is thus not necessary to 
consider as a theory of entitlement to service connection 
whether COPD was due to tobacco use in service.  

In reaching this determination, the Board has considered the 
service medical records showing the veteran's complaints of 
coughing and chest pains, and clinical findings of heavy 
crackles and wheezing in the lungs in May 1955; the complaint 
of coughing and the diagnosis of a cold in April 1956; the 
post-service medical records of B. Chambers, M.D., showing 
treatment of the veteran for bronchitis in June 1966 and 
November 1969, and X-ray findings showing slightly-
accentuated bronchovesicular markings which raised a 
suspicion of bronchitis in March 1970; a clinical diagnosis 
of asthma noted per a previous record during VA 
hospitalization in October and November 1972; Dr. Chambers' 
records showing treatment of the veteran with medications for 
bronchitis in April 1974; the diagnosis of chronic bronchitis 
during VA hospitalizations in July and August 1974; the 
history of asthma noted on examination by T. Idens, M.D., in 
July 1981; the diagnosis of COPD during VA hospitalization in 
August and September 1981; the VA outpatient assessment of 
mild COPD in April 1982; the diagnosis of COPD during VA 
hospitalizations in June, July and October 1982, and from 
December 1982 to January 1983; the diagnosis of chronic 
bronchitis during VA hospitalization in June 1983; the 
diagnoses of left lower lobe pneumonia and COPD during VA 
hospitalization in October and November 1984; the diagnosis 
of COPD during subsequent VA hospitalizations in November and 
December 1984; the VA outpatient assessment of COPD in mid-
June 1985; the VA outpatient diagnoses of chronic bronchitis 
with bronchospasm in late June and September 1985; the 
diagnosis of COPD during VA hospitalizations in January, 
February, and July 1986; the September 1986 statement of B. 
Lewis, M.D., that the veteran had severe COPD; the diagnosis 
of COPD during VA hospitalizations in February, March, and 
April 1987 and in VA outpatient records of July and August 
1987 and many subsequent records from 1988 to 1991; the 
veteran's mother's July 1991 affidavit to the effect that he 
was born with a respiratory problem diagnosed at that time as 
bronchitis, and that he had continual respiratory problems 
during his lifetime; the veteran's wife's July 1993 affidavit 
to the effect that she knew him during the time he was in 
service from December 1954 to 1958, that he had many lung 
problems during this time including problems breathing and 
coughing and shortness of breath, and that these problems 
reportedly worsened in November 1959; the veteran's July 1993 
Board hearing testimony that COPD had its onset in service, 
and his wife's testimony that he had frequent colds and 
respiratory problems during the time when she knew him in 
service; the VA outpatient assessments of acute bronchitis 
and COPD in May 1995; the veteran's August 1995 statement 
that his current COPD had its onset in service as asthma and 
bronchitis and then progressed to emphysema; the veteran's 
wife's December 1997 statement that she observed him have 
trouble breathing and coughing in service; a VA physician's 
April 1999 statement that he had treated the veteran for 
several years for advanced COPD, with numerous flare-ups 
related to asthma and airways infections, that the veteran 
had told him that his [the veteran's] mother had told the 
veteran that he had had childhood asthma and bronchitis, and 
that the veteran had told him that he had several bouts of 
bronchitis with wheezing and coughing in service and that the 
same types of lung problems (mainly shortness of breath, 
coughing spells, and numerous respiratory infections) had 
plagued him for all of his adult life; the latter VA 
physician's additional October 1999 statement that the 
veteran was currently under treatment for advanced emphysema 
and chronic bronchitis, the symptoms of which the veteran 
stated had their onset in service during the mid-1950's; and 
the latter VA physician's additional January 2000 medical 
opinion that the veteran's current chronic bronchitis and 
emphysema were at least as likely to have begun during his 
military service as at a later time.  In reaching this 
conclusion, the latter VA physician stated that he had 
interviewed and examined the veteran several times, that the 
veteran had reported a cough and chest discomfort or 
congestion dating back as far as 1954-55, and that his 
symptoms had gradually worsened during the years to the point 
where they were now severe.  Based on his review of the 
veteran's history and examinations of his chest, the VA 
doctor opined that there was at least a 50% chance that his 
lung problems began in service.

In light of the entire evidentiary record showing the 
veteran's inservice respiratory problems, a continuity of 
increasing respiratory symptomatology in the post-service 
years, and the considered opinion of the veteran's treating 
VA physician over the last several years linking his current 
COPD with his inservice respiratory problems, the Board finds 
that the evidence supports the grant of service connection 
for COPD on a direct service-incurrence basis.


ORDER

Service connection for COPD is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


